Case 7:19-cr-00857-NSR Document 63 Filed 04/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
-against-
WILLIE SIMS, No. 19 Cr. 857-01 (NSR)

Defendant. ORDER

 

 

NELSON S. ROMAN, United States District Judge:

The Defendant, Willies Sims, having made an application to be temporarily released, pursuant
18 U.S.C. § 3142, based on compelling medical reasons and having placed his medical condition at
issue, and upon request of Defendant’s counsel,

It is hereby ORDERED that the Bureau of Prisons provide Defendant with a medical
appointment with a nephrologist or other kidney specialist for evaluation and/or treatment within
twenty-one (21) days of this Order.

Dated: April 14, 2020
White Plains, New York

 

. nt
NELSON S. ROMAN
United States District Judge

 

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED

DOC #:
1 DATE FILED:_M 1 |to20.

 

 

 

 
